Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 26-45 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 11/01/2021
In a preliminary amendment, Applicant cancelled claims 1-25 and added claims 26-45.  Presently, claims 26-45 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.


Claim Objections
Claim 30, 37, 43 are objected to because of the following informalities:  Appropriate correction is required.
For claims 30, 27, and 43, the limitation reading “store a cookie in a reputation for the electronic device” is unclear as to the meaning of the word “reputation” in the context of the claims.  Based on the specification, the Applicant is referring to a reputation database.  Therefore, to minimize confusion as to the correct meaning of the word, the following correction is required: “store a cookie in a reputation database for the electronic device”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent US 10,554,662 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards allowing or blocking access to an electronic device based on data received from a network element.


Instant Application
US Patent US 10,554,662 B2
Notes
26, A non-transitory, machine-readable medium including instructions that, when executed by at least one processor of a network element, cause the at least one processor to perform operations comprising:

receiving, from an electronic device, a request to access a network service; 

in response to the request, sending to the electronic device (i) data related to the network service and (ii) a test link; and 




preventing access to the network service, at least in part based on a determination that a request for the test link was not routed through the network element.
1. At least one non-transitory machine readable medium comprising one or more instructions that when executed by at least one processor, cause the at least one processor to: 




receive, from an electronic device, a request to access a network service; 

send, to the electronic device in response to the request, data related to the network service that includes a test link, wherein the test link causes the electronic device to execute a new request routed via a specified pathway to a pre-defined network element in the network service; 

determine whether the new request was routed via the specified pathway to the pre-defined network element in the network service; and 

classify the electronic device as untrusted based on a determination that the new request was not routed to the pre-defined network element.

Instant application contains claims that are broader than that of the patent application.  Therefore, the patent anticipates the claims of the instant application.
27. The non-transitory machine readable medium of Claim 26, wherein the request to access the network service is received by a reverse proxy module.
2. The at least one non-transitory machine readable medium of claim 1, wherein the request to access the network service is received by a reverse proxy module.
Similar Claims
31. (New) The medium of claim 26, the operations further comprising: allowing access to the network service, at least in part based on a determination that the request for the test link was routed through the network element.
1.  wherein the test link causes the electronic device to execute a new request routed via a specified pathway to a pre-defined network element in the network service; determine whether the new request was routed via the specified pathway to the pre-defined network element in the network service
Similar Claims
Claims 34, 40
Claims 8, 16
Same as discussed above for instant application claim 27
Claims 35, 44
Claims 7, 15
Same as discussed above for instant application claim 31


--------------------------------------------------------------
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent US 11,128,626 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards allowing or blocking access to an electronic device based on data received from a network element.

Instant Application
US Patent US 11,128,626 B2
Notes
26, A non-transitory, machine-readable medium including instructions that, when executed by at least one processor of a network element, cause the at least one processor to perform operations comprising:

receiving, from an electronic device, a request to access a network service; 

in response to the request, sending to the electronic device (i) data related to the network service and (ii) a test link; and 






















preventing access to the network service, at least in part based on a determination that a request for the test link was not routed through the network element.
1. A non-transitory machine readable medium comprising one or more instructions that when executed by a processor, cause the processor to: 



receive, by a network security platform from an electronic device, a request to access a network service; 

send, by the network security platform to the electronic device in response to the request, data related to the network service that includes embedded code that causes the electronic device to execute a new request routed through a pre-defined network element in the network security platform; 

receive, by the network security platform from the electronic device, the new request; 

determine, by the network security platform, whether the new request was routed through the pre-defined network element in the network security platform, wherein the network security platform enforces a security policy; and 

allow access to the network service based on a determination that the new request was routed through the pre-defined network element in the network security platform, wherein access to the network service is routed through the pre-defined network element; 

or block access to the network service based on a determination that the new request was not routed through the pre-defined network element in the network security platform.
Instant application contains claims that are broader than that of the patent application.  Therefore, the patent anticipates the claims of the instant application.
27. (New) The medium of claim 26, wherein the network element includes a reverse proxy that receives the request to access the network service
2. The non-transitory machine readable medium of claim 1, wherein the request to access the network service is received by a reverse proxy module in the network security platform.
Similar Claims
31. (New) The medium of claim 26, the operations further comprising: allowing access to the network service, at least in part based on a determination that the request for the test link was routed through the network element.
1… and allow access to the network service based on a determination that the new request was routed through the pre-defined network element in the network security platform, wherein access to the network service is routed through the pre-defined network element;
Similar Claims
Claims 33, 39
Claims 7, 15
Same as discussed above for instant application claim 26
Claims 34, 40
Claims 8, 16
Same as discussed above for instant application claim 27
Claims 35, 44
Claims 7, 15
Same as discussed above for instant application claim 31



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-27, 29-34, 26-40, 42-45 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhogavilli et al. (US 2014/0096194 A1).

Regarding claim 26, Bhogavilli teaches:
26. (New) A non-transitory, machine-readable medium including instructions that, when executed by at least one processor of a network element, cause the at least one processor to perform operations comprising: 
receiving, from an electronic device, a request to access a network service (Bhogavilli: Fig. 2, par 21, proxy servers monitoring application servers receive the clients’ request for service , see also par 26, application servers provide services to clients); 
in response to the request, sending (Bhogavilli: par 22; i.e. proxy server provides client with client-side scripts) to the electronic device (i) data related to the network service (Bhogavilli: par 22; i.e. client-side scripts include portions of URI related to the service requested) and (ii) a test link (Bhogavilli: par 22: “ strings of random bytes necessary to generate follow-through random URI redirection requests”); and 
preventing access to the network service (Bhogavilli: par 39; i.e. proxy server determines that the random URI redirect requests have not been successfully performed), at least in part based on a determination that a request for the test link was not routed through the network element (Bhogavilli: fig. 3, steps 360 [No path] yielding to step 380; par 42; after determining that the client did not follow through with the script, the proxy server identifies the client as malicious and blocks the client, see also par 33 and fig. 2, malicious traffic 245b).  

Regarding claim 27, Bhogavilli teaches:
27. (New) The medium of claim 26, wherein the network element includes a reverse proxy that receives the request to access the network service (Bhogavilli: par 21; reverse proxy servers receive the request from the client to access application servers, fig. 1, servers 135, see also par 26; i.e. application servers provide services to the clients).  

Regarding claim 29, Bhogavilli teaches:
29. (New) The medium of claim 26, wherein the determination is at least in part based on a time out for a reception of the test link by the network element (Bhogavilli: par 40: “Only after the demanded interaction is performed within the specified period of time would the client-side scripts generate the follow-through random URI redirection request expected by the proxy server.”).  

Regarding claim 30, Bhogavilli teaches:
30. (New) The medium of claim 26, the operations further comprising: storing a cookie in a reputation for the electronic device, at least in part based on the determination (Bhogavilli: par 41: “by sending a follow-through random URI redirection request that targets the randomized URI associated with the intercepted HTTP request or the client and/or includes the correct value stored in the challenge cookie,”).  

Regarding claim 31, Bhogavilli teaches:
31. (New) The medium of claim 26, the operations further comprising: allowing access to the network service, at least in part based on a determination that the request for the test link was routed through the network element (Bhogavilli: par 41, the proxy server forwards the client’s request to the application servers after determining that the client followed through with the script (i.e. the randomized URI redirection request targeting the randomized URI as expected by proxy server), see also fig. 3 step 365).  

Regarding claim 32, Bhogavilli teaches:
32. (New) The medium of claim 26, wherein the test link includes a page redirect (Bhogavili: par 41; the randomized URI redirection request).  

Regarding claim 33, all claim limitations are set forth and rejected as discussed in claim 26.

Regarding claim 34 and claim 40, all claim limitations are set forth and rejected as discussed in claim 27.

Regarding claim 36 and claim 42, all claim limitations are set forth and rejected as discussed in claim 29.

Regarding claim 37 and claim 43, all claim limitations are set forth and rejected as discussed in claim 30.

Regarding claim 38 and claim 45, all claim limitations are set forth and rejected as discussed in claim 32.

Regarding claim 39, all claim limitations are set forth and rejected as discussed in claim 26.  Furthermore, Bhogavilli teaches the additional limitations as follows:
39. (New) A network element, comprising: a memory element (Bhogavilli: fig. 5, 510) that stores instructions; and a processing unit that executes the instructions (Bhogavilli: fig. 5, 502) to …  

Regarding claim 44, all claim limitations are set forth and rejected as discussed in claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 28, 35, 41 rejected under 35 U.S.C. 103 as being unpatentable over Bhogavilli et al. (US 2014/0096194 A1, hereinafter “Bhogavilli”) in view of Dabbiere (US 2014/0282869 A1).

Regarding claim 28, Bhogavilli does not teach yet Dabbiere suggests:
28. (New) The medium of claim 26, the operations further comprising: 
obtaining credentials from an identity provider (Dabbiere: par 38; i.e. certificate is provided by a third party server); and 
allowing the electronic device to access the requested network service, at least in part based on the credentials (Dabbiere: par 52: “ distribution service 174 may initiate a user credential/device identifier (or other) access validation”).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a mechanism that utilizes an identity provider to obtain credentials to access a requested network service, as taught by Dabbiere, to Bhogavilli’s invention.  The motivation to do so would have been in order to provide a trusted system that authenticates users or clients (Dabbiere: par 1).

Regarding claim 35 and claim 41, all claim limitations are set forth and rejected as discussed in claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/August 4, 2022/
/ltd/